Citation Nr: 0718650	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the 
thoracolumbar spine, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased (compensable) rating for 
service-connected  gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

Procedural history

The veteran served on active duty in the United States Army 
from December 1984 to April 1992 and from February 1993 to 
December 2004.  

In December 2004 the RO granted service connection for 
degenerative disc disease of the thoracolumbar spine, a 10 
percent disability rating was assigned.  In the same decision  
the RO granted the veteran's claim of entitlement to service 
connection for GARD; a noncompensable (zero percent) 
disability rating was assigned. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Wichita, 
Kansas RO in March 2007.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.

Issues not on appeal

In the above mentioned December 2004 rating decision the 
veteran's claim of entitlement to service connection for a 
scar was granted. A noncompensable rating was assigned.  In 
the same decision the RO granted service connection for 
sinusitis; a 10 percent disability rating was assigned.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with those decisions.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In March 2005 and again during the March 2007 hearing, the 
veteran raised a claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  That issue has not been 
adjudicated by the RO, and it is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not adjudicated by the RO]. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

Reasons for remand

VCAA notice

The evidence of record does not indicate that the veteran has 
received appropriate notice pursuant to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  Although the veteran 
received partial VCAA notice with respect to his initial 
claims of entitlement to service connection before he left 
military service, there has been no notice to the veteran of 
the evidentiary requirements with respect to increased rating 
claims, and no notice of the "give us everything you've 
got" provision , 38 C.F.R. § 3.159(b).  Nor has there been 
appropriate notice under Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See 38 U.S.C.A. § 5103 (West 2002); 
see also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) [holding that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial]. 

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

VA examination 

The United States Court of Appeals for Veterans Claims has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) [where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted].

In this case, the veteran has indicated that his disabilities 
have increased in severity since his last examination, which 
was conducted in February 2003, while he was still in 
military service.  The veteran has requested another VA 
examinations to determine the extent of his disabilities.  
This must be accomplished.  See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990)  [VA's duty to assist includes the conduct 
of a contemporaneous medical examination, in particular where 
it is contended that a service-connected disability has 
become worse].

Accordingly, the case is REMANDED for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
veteran with a corrective VCAA letter 
which incorporates the "give us 
everything you've got" provision as well 
as Dingess notice. 

2.  VBA should request that the veteran 
identify any relevant recent medical 
examination and treatment records in 
regards to his service connected 
degenerative disc disease of the 
thoracolumbar spine and GERD. VBA should 
take appropriate steps to secure any 
medical treatment records so identified 
and associate them with the veteran's VA 
claims folder, to include records from the 
VA Medical Center in Kansas City, Kansas 
and the veteran's VA vocational 
rehabilitation records, if available. 

3.  VBA should then schedule the veteran 
for a VA examination to determine the 
current nature and severity of his 
service-connected degenerative disc 
disease of the thoracolumbar spine and 
GERD disabilities.  The veteran's VA 
claims folder should be made available to 
and be reviewed by the examiner.  The 
examination report should set forth all 
objective findings regarding the veteran's 
service-connected GERD and thoracolumbar 
spine condition, including, where 
applicable, range of motion measurements.  
If diagnostic testing and/or specialist 
consultations are deemed by the examiner 
to be necessary, such should be 
accomplished.  A report of the examination 
should be prepared and associated with the 
veteran's VA claims folder.

4.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, in whole 
or in part the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



